

FOURTH AMENDMENT TO
EMPLOYMENT, CONFIDENTIALITY AND NON-COMPETE AGREEMENT


This Fourth Amendment to Employment, Confidentiality and Non-Compete Agreement
(this “Amendment”), dated as of August 1, 2019 (“Amendment Date”), is by and
between Elevate Credit Service, LLC, a Delaware limited liability company
(“Employer”) and Jason Harvison (“Employee”).


Recitals


WHEREAS, the parties entered into that certain Employment, Confidentiality and
Non-Compete Agreement, dated as of May 1, 2014, which was amended by that
certain First Amendment to Employment, Confidentiality and Non-Compete
Agreement, dated as of December 11, 2015, further amended by that certain Second
Amendment to Employment, Confidentiality and Non-Compete Agreement, dated as of
March 1, 2017, and further amended by that certain Third Amendment to
Employment, Confidentiality and Non-Compete Agreement, dated as of January 24,
2019 (collectively, the “Original Agreement”); and


WHEREAS, as a result of Employee accepting the position of Interim Chief
Executive Officer and Interim President of Employer following the resignation of
Kenneth E. Rees as Chief Executive Officer and President, the parties mutually
desire to further amend the Agreement as set forth in this Amendment.


NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows.


Agreement


1.
Definitions. Capitalized terms used but not defined in this Amendment shall have
the respective definitions given to such terms in the Original Agreement. The
Agreement shall mean the Original Agreement as amended by this Amendment.



2.
Good Reason. For purposes of clarification, Good Reason shall not include any
reduction in duties, responsibilities or authority as a result of Employee not
being selected as the permanent Chief Executive Officer and President, and no
longer serving as the Interim Chief Executive Officer and Interim President.



3.
Compensation. The following new Section 2.3.6 is hereby added to the Agreement,
which shall provide as follows:



“2.3.6
Interim Compensation. During such time that Employee is serving as Employer's
Interim Chief Executive Officer and Interim President, Employer shall pay
Employee an additional Ten Thousand Dollars ($10,000) per month, less applicable
taxes and withholdings, payable on the last payroll date of each month."



4.
Entire Agreement. The Original Agreement, as amended by this Amendment,
constitutes the entire understanding and agreement among the parties regarding
the subject matter hereof. Except as specifically amended by this Amendment, the
Original Agreement is ratified and confirmed in all respects.





15651.001 4812-8212-9566 v.1    1

--------------------------------------------------------------------------------




5.
Signatures. This Amendment may be executed in any number of counterparts, each
of which shall be enforceable against the parties that execute such
counterparts, and all of which together shall constitute one instrument.
Signatures received by facsimile, PDF file or other electronic format shall be
deemed to be original signatures.



<signature page follows>


15651.001 4812-8212-9566 v.1    2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, in accordance with Section 8 of the Original Agreement, the
undersigned have executed this Amendment on the Amendment Date.






ELEVATE CREDIT SERVICE, LLC






_/s/ Chris Lutes___________________________
Name: Chris Lutes
Title: CFO


JASON HARVISON






_/s/ Jason Harvison________________________
Name: Jason Harvison







15651.001 4812-8212-9566 v.1    3